ORDER
This matter came before a three-member panel of this court on December 17, 1991, pursuant to an order directing both parties to show cause why the issues raised by this appeal should not be summarily decided. The plaintiff, Stephanie Kain, appeals from the denial of her motion for a new trial.
After considering the memoranda and arguments of counsel, we are of the opinion that cause has not been shown. A review of the record shows that the trial justice acted within his discretion in denying plaintiff’s motion for a new trial. We find that the trial justice’s decision is in conformity with this court’s holding in Barbato v. Epstein, 97 R.I. 191, 196 A.2d 836 (1964).
Accordingly, plaintiff’s appeal is denied and dismissed and the judgment of the Superior Court is affirmed.
FAY C.J., and SHEA, J., did not participate.